DETAILED ACTION
This office action is in response to the application filed on 6/24/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 6, 8 and 9 are objected to because of the following informalities:  
In regards to claim 6, it appears that “during the main switch is turned on” should be “while the main switch is turned on”.  
In regards to claim 8, line 2, it appears that “the next cycle” should be “a next cycle”.  
In regards to claim 9, line 4, it appears that “the next cycle” should be “a next cycle”.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 2, 4, 15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "the lowest value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the changing state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the lowest value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the changing state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US20140192565).
	Regarding Claim 1, Wang discloses (fig. 1-3) a switching control circuit (100, 300) for a flyback converter (fig. 1) having a main switch (20) coupled to a primary winding (10 primary) of a transformer (10) and a rectifier switch (30) coupled to a secondary winding (10 secondary) of the transformer (10), the switching control circuit comprising: a) a first voltage generating circuit (115) configured to generate a first voltage sampling signal representing information of an input voltage (¶22); b) a synchronous rectification control circuit (125, 126, 175, 176) configured to adjust an on-time of the rectifier switch according to the first voltage sampling signal in order to adjust an absolute value of a negative current flowing through the secondary winding (30 on/off time would adjust the current through the secondary); and c) wherein the negative current is configured to discharge a parasitic capacitor of the main switch in order to reduce a drain-source voltage of the main switch (the negative current would pull from the inductance of 10 and therefore the parasitic capacitance of 20).  
	Regarding Claim 2, Wang discloses (fig. 1-3) the main switch is turned on when the drain- source voltage of the main switch resonates to the lowest value (after the main switch is off for a period would be the lowest Vds of said switch, which is then when the switch is turned on).  

	Regarding Claim 4, Wang discloses (fig. 1-3) the synchronous rectification control circuit is configured to obtain the changing state of the input voltage according to the first voltage sampling signal (via sample and hold circuit 115), and to adjust the on-time of the rectifier switch by adjusting a turn-off moment of the rectifier switch (via adjustments as presented in ¶27).  
	Regarding Claim 5, Wang discloses (fig. 1-3) the first voltage generating circuit is configured to generate the first voltage sampling signal according to a drain-source voltage of the rectifier switch (fig. 1, drain-source of 30).  
	Regarding Claim 6, Wang discloses (fig. 1-3) the first voltage generating circuit is configured as a sample-and-hold circuit (115) for sampling and holding a drain-source voltage of the rectifier switch (30) during the main switch is turned on to obtain the first voltage sampling signal (¶27).  
	Regarding Claim 14, Wang discloses a switching control method for a flyback converter (fig. 1-3) having a main switch (20) coupled to a primary winding of a transformer (primary of 30) and a rectifier switch (30) coupled to a secondary winding of the transformer (secondary of 30), the method comprising: a) generating a first voltage sampling signal representing information of an input voltage (via 115, ¶22); b) adjusting (via (125, 126, 175, 176) ) an on-time of the rectifier switch according to the first voltage sampling signal to adjust an absolute value of a negative current flowing through the secondary winding (30 on/off time would adjust the current through the secondary); and c) discharging, 
	Regarding Claim 15, Wang discloses (fig. 1-3) the main switch is turned on when the drain-source voltage of the main switch resonates to the lowest value (after the main switch is off for a period would be the lowest Vds of said switch, which is then when the switch is turned on).  
	Regarding Claim 16, Wang discloses (fig. 1-3) the synchronous rectification control circuit is configured to: a) increase the on-time of the rectifier switch to increase the absolute value of the negative current flowing through the secondary winding when the input voltage increases (increases as Vdet is higher than Vts corresponding to increasing Vin, ¶27); and b) decrease the on-time of the rectifier switch to decrease the absolute value of the negative current flowing through the secondary winding when the input voltage decreases (decreases as Vdet is lower than Vts corresponding to decreasing Vin, ¶27).  
	Regarding Claim 17, Wang discloses (fig. 1-3) the synchronous rectification control circuit is configured to obtain the changing state of the input voltage according to the first voltage sampling signal (via sample and hold circuit 115), and to adjust the on-time of the rectifier switch by adjusting a turn-off moment of the rectifier switch (via adjustments as presented in ¶27).  
	Regarding Claim 18, Wang discloses (fig. 1-3) comprising generating the first voltage sampling signal according to a drain-source voltage of the rectifier switch (fig. 1, drain-source of 30).  
	Regarding Claim 19, Wang discloses (fig. 1-3) comprising generating the first voltage sampling signal by sampling and holding a drain-source voltage of the rectifier switch when the main switch is turned on (fig. 1, drain-source of 30, sample/hold ckt 115).  

Allowable Subject Matter
Claims 7-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, the prior art fails to disclose: “...the synchronous rectification control circuit comprises: a) a second voltage generating circuit configured to sample a drain-source voltage of the rectifier switch after the rectifier switch is turned off for a predetermined time to generate a second voltage sampling signal; and b) an adjustment circuit configured to generate a comparison result by comparing the second voltage sampling signal against the first voltage sampling signal, and to adjust the on- time of the rectifier switch according to the comparison result.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 20, the prior art fails to disclose: “...comprising: a) sampling a drain-source voltage of the rectifier switch after the rectifier switch is turned off for a predetermined time to generate a second voltage sampling signal; b) generating a comparison result by comparing the second voltage sampling signal and the first voltage sampling signal; and c) adjusting the on-time of the rectifier switch according to the comparison result.” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160072399, Kikuchi; Hiroki et al. , discloses an insulation-type synchronous dc/dc converter.
US 20160261200, Yabuzaki; Jun, discloses a switching power supply device.

US 20170155335, Chang; Yung-I et al. , discloses a secondary side controlled control circuit for power converter with synchronous rectifier.
US 20180175738, Kikuchi; Hiroki, discloses an isolated synchronous rectification-type dc/dc converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838